Citation Nr: 1427603	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to March 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In June 2009, the case was remanded for additional development.  [An interim (November 2010) rating decision granted service connection for erectile dysfunction and that matter is no longer before the Board.] 


FINDING OF FACT

The Veteran's hypertension was not manifested in service or in the first postservice year, and is not shown to be related to his service, or to have been caused or aggravated by his service connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A September 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board's June 2009 remand directed the RO to secure (with assistance by the Veteran) any outstanding post March 2006 treatment records (including VA and private).  An August 2009 letter asked the Veteran to complete authorizations and consent forms for the records to be released.  Outstanding VA treatment records were secured, but the Veteran did not respond to the request for authorizations to secure records from any private providers; it is therefore assumed there was no relevant private treatment.  The RO arranged for VA examinations in October 2006 and December 2009.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the March 2009 Board videoconference hearing focused on the issues of service connection for hypertension and for erectile dysfunction, claimed as secondary to service connected diabetes mellitus.  The testimony elicited and presented focused on what is necessary to substantiate such claims.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claim.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be evidence of: a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include hypertension) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) A current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted. In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, and evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it imposes a lesser burden on the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show that all blood pressure readings in service were normal.  The highest recorded (130/88-which is in the normal range) was on October 1969 examination, prior to entry on active duty service, when he participated in Reserve Officers' Training Corp (ROTC) training.  The highest (128/80) reading during active duty service was on March 1974 service separation examination.  His STRs, including the separation examination report are silent for any complaints, findings, treatment or diagnosis related to hypertension. 

Private medical records show the Veteran has received treatment for hypertension since June 1999.  His diabetes mellitus was first diagnosed in 1993.  

On October 2006 VA examination, the diagnosis was essential hypertension. The examiner did not provide an etiology opinion.  The Veteran reported he had been treated for hypertension since 1999.

March 2007 to October 2009 VA treatment records show the Veteran continued to receive treatment for hypertension.  An April 2009 progress note indicates he reported that he believed his increased blood pressure was related to back pain that radiated to his legs and a lack of sleep (sleep apnea, which has not been related to service, was diagnosed).  

At the March 2009 hearing before the undersigned, it was argued that the Veteran's hypertension is secondary to his service connected diabetes.  He testified that none of his treating physicians had offered him an opinion regarding the etiology of his hypertension.  

On December 2009 VA examination essential hypertension was diagnosed.  The examiner noted that the Veteran had diabetes mellitus diagnosed in 1993 and began treatment for hypertension in 1999.  The examiner opined that it is not at least likely as not that the Veteran's essential hypertension is due to, caused or aggravated by, his diabetes mellitus.  The examiner noted that there is no evidence that the diabetes mellitus had affected renal function (a finding of which would apparently indicate the hypertension is a complication of diabetes).  He also noted that there had been little change in his blood pressure readings over the years with continuing normal renal function.  

The record shows (and it is not in dispute) that the Veteran has hypertension; it has been diagnosed by VA and private providers.  What he must still show to establish service connection for the hypertension is that it is related to service and/or was caused or aggravated by his service connected diabetes mellitus.  The Veteran has established service connection for diabetes, effective June 19, 2005 (and for erectile dysfunction and bilateral peripheral neuropathy as secondary to the diabetes). 

There is no evidence that hypertension was manifested in the first postservice year; the initial postservice record of hypertension is dated in June 1999, 25 years after discharge.  Consequently, service connection for hypertension on the basis that such disability became manifest in service and persisted or on a presumptive basis (for hypertension as a chronic disease under 38 U.S.C.A. § 1112, 38 C.F.R. § 1137) is not warranted.  Notably, the Veteran does not argue that his hypertension is directly related to his service.  

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's hypertension was caused or aggravated by his service connected diabetes.  That is a medical question, beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore the Veteran's own opinion that his hypertension is secondary to his service connected diabetes is not competent evidence and lacks probative value in this matter.  The Board notes that the Veteran has also attributed his high blood pressure to back pain and a lack of sleep, disabilities which are not service connected (or alleged to be related to service).  

There is nothing in the Veteran's treatment records that relates his hypertension to his diabetes.  The only competent medical evidence that specifically and adequately addresses the matter of a nexus between his diabetes and his hypertension is the opinion of the December 2009 examiner (as the October 2006 VA examiner did not provide an etiology opinion).  The December 2009 VA examiner expressed familiarity with the record and provided a clear explanation of rationale.  His opinion cites continuous normal renal function as an indication that the hypertension is not a complication of (and not aggravated by) the Veteran's diabetes.  The Board finds no reason to question the provider's expertise or the rationale given.  The record does not include any evidence to the contrary, and the December 2009 VA examiner's opinion is the most probative evidence in this matter.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension. Accordingly, it must be denied.


ORDER

Service connection for hypertension, claimed as secondary to diabetes mellitus, is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


